Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification Examiner finds the claimed invention is patentably distinct from the prior art of record as disclosed in the non-final rejection issued July 22, 2021.  The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 12, and 20 for at least the reasons argued by Applicant in the response filed on October 21, 2021.

However, Hinks, Shaath, Alwan, Kakinari, McHugh, and Hokari, as disclosed in the office action issued July 22, 2021, do not anticipate or render obvious the combination set forth in the independent claims 1, 12, and 20 having the limitations of “receiving, via the personalization on the computing device, a user modification to modify a resource string, wherein the modified resource string is applied to a plurality of applications associated with the computing device; storing in a personalized resource string database, the modified resource string, and the plurality of applications to which the modified resource string is applied…receiving a request from a first application of the plurality of applications…for a first resource string…determining…if the first resource string has an associated modified resource 

For example, Hinks generally teaches permitting a user to perform translation of resource strings associated with a single application into a different language using an editor interface, storing the translations in a translation table associated with the application along with the unmodified resource string, receiving a request/API call for a resource string from the application, determining that the resource string has an associated translation in the translation table, and displaying the translation based on the determining (e.g. at least col. 7 lines 58-65, col. 8 lines 6-11, 20-33, and 61-col. 9 line 1; col. 9 lines 20-22; col. 11 lines 21-26 and 59-61, col. 12 lines 26-28, 39-43, and 47-49, col. 13 lines 5-6, 20-26, 32-46, and 49-56, col. 14 lines 30-35 and 42-49, col. 16 lines 7-8, 41-51; Figs. 4B, 6A-B, 7, 8A-B, 9A-B, 10B-E).  However, Hinks is limited to performing translations of resource strings associated with a single application and therefore does not teach at least modifying a resource string, wherein the modified resource string is applied to a plurality of applications, storing this modified resource string and the plurality of applications to which the modified resource is applied in a personalized resource string database, and subsequently displaying the modified resource string based on receiving a request from an application of the plurality of applications for a first resource string and determining that the first resource string has an associated modified resource string, i.e. the modified resource string which is applied to the plurality of applications, stored in the personalized resource string database..

Shaath generally teaches that a resource string may be commonly used across a plurality of applications, that the association of the resource string and any given application is stored within a data structure on a one-to-one basis, and that localized resources in multiple languages may be kept in a single collection (e.g. at least paragraphs 0033-0036, 0039, 0043; Fig. 5A).  However, Shaath does not teach receiving a modification to a resource string, where the resulting modified resource string is applied to a plurality of applications, and storing both this modified resource string and the plurality of applications to which it is applied in a personalization database for subsequent display in response to a request from an application of the plurality of applications for a resource string which is associated with the modified resource string (i.e. while Shaath may teach storing, as a single collection, a plurality of 

Hokari generally teaches generating a common glossary database of UI strings using extracted UI strings in multiple languages from at least one application, where a human reviewer may review the strings in the common glossary database and update the UI strings in it, and where the UI strings are associated with a unique identifier that identifies information such as product name and version, and are imported into the glossary database based on criteria indicating a likelihood that they are shared across products (e.g. col. 1 lines 35-38 and 58-62, col. 2 lines 51-56 and 62-63; col. 3 lines 27-40 and 42-49; col. 4 lines 65-67;  Tables 4 and 5).  However, similar to Shaath, Hokari does not teach various other aspects of the independent claims.  For example, while Hokari teaches a database storing UI strings which are associated with applications on a one-to-one basis, along with a capability to modify individual resource strings, where multiple applications may contain a resource string, Hokari does not teach at least that when receiving a modification to a resource string, this single modified resource string is applied to a plurality of applications and therefore does not teach at least modifying a resource string, wherein the modified resource string is applied to a plurality of applications, storing this modified resource string and the plurality of applications to which the modified resource is applied in a personalized resource string database, and subsequently displaying the modified resource string based on receiving a request from an application of the plurality of applications for a first resource string and determining that the first resource string has an associated modified resource string, i.e. the modified resource string which is applied to the plurality of applications, stored in the personalized resource string database.

Alwan, Kakinari, McHugh, which were previously recited with respect to other aspects of the claims, similarly do not teach at least modifying a resource string, wherein the modified resource string is applied to a plurality of applications, storing this modified resource string and the plurality of applications to which the modified resource is applied in a personalized resource string database, and subsequently displaying the modified resource string based on receiving a request from an application of the plurality of applications for a first resource string and determining that the first resource string has an associated modified resource string, i.e. the modified resource string which is applied to the plurality of applications, stored in the personalized resource string database.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JEREMY L STANLEY/Examiner, Art Unit 2179